NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 21 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

NGHIA HUU TANG,                                  No. 09-71507

              Petitioner,                        Agency No. A028-019-969

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 12, 2010
                               Seattle, Washington

Before: RYMER and N.R. SMITH, Circuit Judges, and WALTER, Senior District
Judge.**

       Nghia Huu Tang petitions for review of a final order of removal issued by

the Board of Immigration Appeals (BIA). We dismiss the petition.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Donald E. Walter, Senior United States District Judge
for Western Louisiana, sitting by designation.
      Assuming (as the parties do) that Or. Rev. Stat. § 164.325 does not

categorically qualify as a crime of violence, Tang’s conviction for first degree

arson constituted an aggravated felony under the modified categorical approach.

The judgment makes clear that Tang was found guilty of the crime in Count 1 of

the indictment, which mirrors subsection 1(a) of § 164.325.1 This means the court

found that by starting the fire, Tang intentionally damaged the property of someone

else. In turn, this constitutes a crime of violence under 18 U.S.C. § 16.2

      Tang is deportable due to his conviction of an aggravated felony. We need

not address the BIA’s conclusion that Tang is also deportable for committing two

crimes of moral turpitude.

      DISMISSED.




      1
        Tang faults the BIA for mistakenly relying on Matter of Palacios, 22 I &
N Dec. 434 (BIA 1998), something we do not decide as our review is de novo.
      2
         We do not consider Tang’s further argument that the government failed to
submit enough additional evidence to show he was found guilty under subsection
(1)(a), because he made no such argument before the BIA.

                                          2